283 S.W.3d 307 (2009)
Dennis HOBSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91074.
Missouri Court of Appeals, Eastern District, Division Four.
May 19, 2009.
Jessica Hathaway, St. Louis, MO, for appellant.
Shaun Mackelprang, Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, C.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.
Prior report: 212 S.W.3d 172.

ORDER
PER CURIAM.
Dennis Hobson appeals from a judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing.
The findings and conclusion of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only setting forth the facts and reason for this order.
We affirm the judgment pursuant to Rule 84.16(b).